 
STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (“Agreement”), dated December 11, 2009, is by and
among Cavico Corp., a Delaware corporation (the “Parent”), Cavico Vietnam
Company Limited, a company duly organized and existing under the laws of
Socialist Republic of Vietnam (the “Purchaser”), and Cavico Mining and
Construction JSC, a joint stock company duly organized and existing under the
laws of Socialist Republic of Vietnam (the “Seller”) (collectively, the
“Parties”).
 
W I T N E S S E T H
 
WHEREAS, the Purchaser is a wholly-owned subsidiary of the Parent, a public
company listed on the Nasdaq Capital Market;
 
WHEREAS, the Purchaser conducts its operations through a number of subsidiaries,
some of which are entities that are wholly owned while others are partially
owned by the Purchaser;
 
WHEREAS, the Purchaser currently owns 25.5% of the Seller, a company publicly
traded in Vietnam on the Ho Chi Minh Exchange under the symbol MCV;
 
WHEREAS, the Seller desires to sell to the Purchaser, and the Purchaser desires
to purchase from the Seller, ordinary shares upon the terms and conditions set
forth herein to bring Purchaser’s ownership interest in Seller to 50%; and
 
WHEREAS, the Boards of Directors of the Parent, Purchaser and Seller have
approved the transactions contemplated by this Agreement.
 
NOW THEREFORE, in consideration of the promises and respective mutual agreements
herein contained, it is agreed by and between the Parties hereto as follows:
 
ARTICLE 1
SALE AND PURCHASE OF THE SHARES
 
1.1                      Sale of the Shares.  Subject to the terms and
conditions of this Agreement, the Seller shall issue and sell to the Purchaser
up to an aggregate of 4,000,000 ordinary shares (the “Shares”).  The Purchaser
reserves the right to decrease the number of Shares it purchases from the
Seller.
 
1.2           Closing.  The completion of the purchase and sale of the Shares
shall occur at the offices of the Purchaser on the tenth business day following
the satisfaction of the conditions set forth in Section 2 or on such later date
or at such different location as the parties hereto shall agree in writing (the
“Closing”).  At the Closing, the Seller will issue and sell to the Purchaser,
and the Purchaser will buy from the Seller, upon the terms and conditions
hereinafter set forth, 4,000,000 Shares at a purchase price of 80% of average
daily closing price on the HOSE Exchange for ten days before the date which the
Seller makes this information public in; provided that the purchase price shall
not be lower than book value per share of 16,894 VND/share and shall not exceed
21,000VND/share) per share (the “Purchase Price”).  At the Closing, the Seller
shall deliver to the Purchaser one or more stock certificates registered in the
name of the Purchaser, in such nominee name(s) as designated by the Purchaser.
 
1.3           Consideration for the Shares. The Seller is transferring the
Shares to the Purchaser in consideration of the conversion of intercompany debt
owed to the Purchaser by the Seller or cash, at the Parent’s discretion.
 

--------------------------------------------------------------------------------


 
ARTICLE 2
CONDITIONS PRECEDENT
 
2.1           The obligations of Parties under this Agreement are subject to the
satisfaction of the following conditions on or before Closing:
 
(a)  each of the representations and warranties of the Seller and Purchaser made
herein shall be accurate in all respects as of the date of this Agreement and as
of the Closing;
 
(b)  the Seller shall obtain the stockholder approval; and
 
(c)  the Purchaser shall provide an opinion from Vietnamese counsel to the
Seller that the sale of Shares shall not be prohibited by any applicable
Vietnamese law or governmental order or regulation.
 
ARTICLE 3
REPRESENTATIONS AND COVENANTS OF SELLER AND PURCHASER
 
3.1           The Seller hereby represents and warrants that:
 
 (a)           Issuance, Sale and Delivery of the Shares. The Shares, when
issued, delivered and paid for in the manner set forth in this Agreement, will
be duly authorized, validly issued, fully paid and nonassessable.  Any
preemptive rights or other rights to purchase with respect to the issuance and
sale of the Shares by the Seller have been waived by such holders. Except for
the stockholder approval, no further approval or authority of the stockholders
of the Seller or the Board of Directors of the Seller will be required for the
issuance and sale of the Shares to be sold by the Seller as contemplated herein.
 
(b)           Due Execution, Delivery and Performance of this Agreement. The
Seller has full corporate power and authority to execute and deliver this
Agreement, and to consummate the transactions contemplated hereby.The execution,
delivery and performance by the Seller of this Agreement have been duly
authorized by all necessary corporate action on behalf of the Seller.  This
Agreement has been duly executed and delivered by the Seller and (assuming the
due authorization, execution and delivery by the other parties hereto and
thereto) this Agreement constitutes legal, valid and binding obligations of the
Seller, enforceable against the Seller in accordance with the terms hereby,
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally, and subject, as
to enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).
 
(c)           No Conflicts.  Neither of the execution and delivery by the Seller
nor the compliance by the Seller with any of the provisions hereof or thereof
will (i) conflict with, or result in the breach of, any provision of the
certificate of incorporation or by-laws of the Seller, (ii) conflict with,
violate, result in the breach of, or constitute a default under any note, bond,
mortgage, indenture, license, agreement or other obligation to which the Seller
is a party or by which the Seller or its properties or assets are bound or (iii)
violate any statute, rule, regulation, order or decree of any governmental body
or authority by which the Seller is bound, except, in the case of clauses (ii)
and (iii), for such violations, breaches or defaults as would not, individually
or in the aggregate, have a material adverse effect on the business, properties,
results of operations, prospects, conditions (financial or otherwise) of the
Seller and its subsidiaries, taken as a whole.
 
(d)           No Further Consent.  No consent, waiver, approval, order, permit
or authorization of, or declaration or filing with, or notification to, any
person or governmental body is required on the part of the Seller in connection
with the execution and delivery of this Agreement or the compliance by the
Seller with any of the provisions hereof.
 

--------------------------------------------------------------------------------


 
3.2           The Purchaser represents and warrants to the Seller as follows:
 
(a)           Due Execution, Delivery and Performance of this Agreement.  The
Purchaser has full corporate power and authority to execute and deliver this
Agreement, and to consummate the transactions contemplated hereby.  The
execution, delivery and performance by the Purchaser of this Agreement have been
duly authorized by all necessary corporate action on behalf of the
Purchaser.  This Agreement has been duly executed and delivered by the Purchaser
and (assuming the due authorization, execution and delivery by the other parties
hereto and thereto) this Agreement constitutes legal, valid and binding
obligations of the Purchaser, enforceable against the Purchaser in accordance
with the terms hereby, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity).
 
(b)           No Conflicts.  Neither of the execution and delivery by the
Purchaser nor the compliance by the Purchaser with any of the provisions hereof
or thereof will (i) conflict with, or result in the breach of, any provision of
the certificate of incorporation or by-laws of the Purchaser, (ii) conflict
with, violate, result in the breach of, or constitute a default under any note,
bond, mortgage, indenture, license, agreement or other obligation to which the
Purchaser is a party or by which the Purchaser or its properties or assets are
bound or (iii) violate any statute, rule, regulation, order or decree of any
governmental body or authority by which the Purchaser is bound, except, in the
case of clauses (ii) and (iii), for such violations, breaches or defaults as
would not, individually or in the aggregate, have a material adverse effect on
the business, properties, results of operations, prospects, conditions
(financial or otherwise) of the Purchaser and its subsidiaries, taken as a
whole.
 
(c)           No Further Consent.  No consent, waiver, approval, order, permit
or authorization of, or declaration or filing with, or notification to, any
person or governmental body is required on the part of the Purchaser in
connection with the execution and delivery of this Agreement or the compliance
by the Purchaser with any of the provisions hereof.
 
(d)           Lockup Agreement.                                           The
Purchaser hereby agrees that for a period of five years after the purchase of
the Shares, the Purchaser will not offer, sell, contract to sell, grant any
option for the sale of, or otherwise dispose of, directly or indirectly, the
Shares purchased pursuant to this Agreement.  The Purchaser shall obtain a
similar representation and covenant from any assignee permitted pursuant to
Article 4 before any assignment is valid.
 
ARTICLE 4
ASSIGNMENT
 
This Agreement and the rights of the Purchaser hereunder may not be assigned by
the Purchaser without the prior written consent of the Seller, except such
consent shall not be required in cases of assignments to subsidiaries,
affiliates and related parties of the Purchaser, provided that such assignee
agrees to be bound by the terms of this Agreement by executing and delivering to
the Seller an assignment and assumption agreement in the form prescribed by the
Seller.
 

--------------------------------------------------------------------------------


 
ARTICLE 5
MISCELLANEOUS
 
5.1           Entire Agreement.  This Agreement sets forth the entire agreement
and understanding of the parties hereto with respect to the transactions
contemplated hereby, and supersedes all prior agreements, arrangements and
understandings related to the subject matter hereof.  No understanding, promise,
inducement, statement of intention, representation, warranty, covenant or
condition, written or oral, express or implied, whether by statute or otherwise,
has been made by any party hereto which is not embodied in this Agreement or the
written statements, certificates, or other documents delivered pursuant hereto
or in connection with the transactions contemplated hereby, and no party hereto
shall be bound by or liable for any alleged understanding, promise, inducement,
statement, representation, warranty, covenant or condition not so set forth.
 
5.2           Notices.  Any notice, request, instruction, or other document
required by the terms of this Agreement, or deemed by any of the parties hereto
to be desirable, to be given to any other party hereto shall be in writing and
shall be given by facsimile, personal delivery, overnight delivery, or mailed by
registered or certified mail, postage prepaid, with return receipt requested.
 
5.3           Waiver and Amendment.  Any term, provision, covenant,
representation, warranty or condition of this Agreement may be waived, but only
by a written instrument signed by the party entitled to the benefits
thereof.  The failure or delay of any party at any time or times to require
performance of any provision hereof or to exercise its rights with respect to
any provision hereof shall in no manner operate as a waiver of or affect such
party’s right at a later time to enforce the same.  No waiver by any party of
any condition, or of the breach of any term, provision, covenant, representation
or warranty contained in this Agreement, in any one or more instances, shall be
deemed to be or construed as a further or continuing waiver of any such
condition or breach or waiver of any other condition or of the breach of any
other term, provision, covenant, representation or warranty.  No modification or
amendment of this Agreement shall be valid and binding unless it be in writing
and signed by all parties hereto.
 
5.4           Severability.  In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.
 
5.5           Choice of Law.  This Agreement and the rights of the parties
hereunder shall be governed by and construed in accordance with the laws of the
Socialist Republic of Vietnam including all matters of construction, validity,
performance, and enforcement and without giving effect to the principles of
conflict of laws.
 
5.6           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one and the same instrument.
 
5.7         Further Assurances.  Each party agrees to cooperate fully with the
other parties and to execute such further instruments, documents and agreements
and to give such further written assurance as may be reasonably requested by any
other party to evidence and reflect the transactions described herein and
contemplated hereby and to carry into effect the intents and purposes of this
Agreement.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement, as of the
date first written hereinabove.
 

CAVICO CORP.     CAVICO MINING AND CONSTRUCTION JSC                          
/s/ Ha Quang Bui    /s/ Son Dinh Pham    By:
Ha Quang Bui  
  By:
Son Dinh Pham 
  Title: 
Chief Executive Officer  
  Title: 
President  
 




CAVICO VIETNAM COMPANY LIMITED                                 /s/ Thanh Vu Tran
      By:
Thanh Vu Tran 
      Title: 
President  
     

 

--------------------------------------------------------------------------------

